Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155170-1                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
  v                                                                 SC: 155170                                        Justices
                                                                    COA: 328368
                                                                    Oakland CC: 2015-253442-FC
  BRADLEY JAMES INMAN,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 155171
                                                                    COA: 328370
                                                                    Oakland CC: 2015-253495-FC
  BRADLEY JAMES INMAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2016
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, and in light of the prosecutor’s concession that the defendant in
  this case should receive relief under People v Lockridge, 498 Mich. 358 (2015), we
  REVERSE in part the judgment of the Court of Appeals, and we REMAND this case to
  the Oakland Circuit Court to determine whether the court would have imposed a
  materially different sentence under the sentencing procedure described in Lockridge, 498
Mich. at 394-397. On remand, the trial court shall follow the procedure described in Part
  VI of our opinion. If the trial court determines that it would have imposed the same
  sentence absent the unconstitutional constraint on its discretion, it may reaffirm the
  original sentence. If, however, the trial court determines that it would not have imposed
  the same sentence absent the unconstitutional constraint on its discretion, it shall
  resentence the defendant. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining questions presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2018
         s0306
                                                                               Clerk